DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 6, 7, 9, 10, and 12-15 have been cancelled, as being drawn to a non-elected species without traverse.
Examiner notes that claim 11 has been rejoined since the specification provides support for the features of claim 11 to be used in combination with the species set forth in independent claim 1.  Also, independent claim 1 is no longer generic to the non-elected species of claims 6, 7, 9, 10, and 12-15.

Allowable Subject Matter
Claims 1, 4, 5, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowable subject matter is the seat including a legrest that extends forward and downward from the seat main body, an airbag configured to be deployed from a storage position in at least one side of the seat main body and adapted to be disposed in front of a pelvic region of an occupant, and an airbag configured to be deployed from a storage position in the legrest and adapted to be disposed in front of lower legs of the occupant, in combination with other features of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616